TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00578-CR



                                  Terance V. Shivers, Appellant

                                                  v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 55676, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Terance V. Shivers seeks to appeal from a judgment of conviction for engaging in

organized criminal activity. The trial court has certified that this is a plea bargain case and Shivers

has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: September 30, 2005

Do Not Publish